LA BUY', Dis'trict Judge.
This is a suit brought to enforce summons issued by the Collector to defendant pursuant to Section 3654(a) of the Internal Revenue Code, 26 U.S.C.A. § 3654(a), to appear before plaintiff with defendant’s books and records disclosing her financial *368condition and to testify with respect to an investigation pertaining to the collection of her income tax liability for 1944.
Defendant has filed a motion to dismiss said proceeding on the ground that said section is in violation of the Fourth and Fifth Amendments to the Constitution.
In accordance with its constitutional authority to do so, Congress has expressly authorized such a proceeding to compel attendance, testimony or production of books, papers or other data. McCrone v. United States, 1939, 307 U.S. 61, 59 S.Ct. 685, 83 L.Ed. 1108. The Fourth and Fifth Amendments are to be applied to protect the citizen against unreasonable, oppressive and inquisitorial investigation conducted without probable -cause. There is nothing in the present summons which violates •these constitutional guarantees.
An order has this day been entered overruling defendant’s motion to dismiss the complaint and ordering defendant to answer within twenty (20) days from date hereof.